DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engelen, et al. (WO 2019/158472, herein Engelen).1 2	Regarding claims 1 and 11, Engelen teaches a device for monitoring equipment associated with a light source, the device comprising:	a light detection sensor (page 2, lines 16-34);	a user interface device or a display comprising a graphical user interface (page 6, lines 19-21); and	a controller operably coupled to the light detection sensor and the user interface device (page 29, lines 16-20), the controller configured to:	monitor a plurality of light sources for an availability status indication, the plurality of light sources including the light source (page 3, lines 24-28);	determine, from the status data availability indication, that status data of the equipment is available from the light source (page 3, lines 24-28);	receive a modulated light signal from the light source (page 3, lines 13-16);	decode the modulated light signal into decoded status data (page 6, lines 25-30);	determine a status of the equipment based on the decoded status data (page 3, lines 24-28);	process the decoded status data to determine a diagnosis of the equipment (page 3, lines 24-28); and	indicate via the user interface device the diagnosis of the equipment and a diagnostic action related thereto (page 3, lines 24-28).	Regarding claim 3, Engelen teaches equipment associated with the light source is a light fixture comprising the light source (page 3, lines 3-10).	Regarding claim 4, Engelen teaches equipment associated with the light source is a light fixture comprising the light source (page 3, lines 3-10).	Regarding claim 5, Engelen teaches the user interface device is a display, and the controller indicating via the user interface device comprises displaying the diagnosis and the diagnostic action via the display (page 3, lines 25-34).	Regarding claims 7, 12 and 18, Engelen teaches the controller is further configured to determine that second status data is available from a second light source and receive a second modulated light signal from the second light source (page 3, lines 25-34).	Regarding claims 8, 13 and 19, Engelen teaches the modulated signal output by the light source cannot be perceived by a human eye (page 3, lines 9-12).	Regarding claims 9, 15 and 20, Engelen teaches  one or more of the controller determining the status and processing the decoded status data comprises the device sending the decoded status data to a centralized server, and receiving instructions from the centralized server (page 3, lines 25-34).	Regarding claims 10 and 16, Engelen teaches the controller is further configured to communicate with the equipment via a wireless networking protocol to request the equipment to begin communicating via the light source to facilitate determining a specific location of the equipment (page 4, lines 10-15).	Regarding claim 14, Engelen teaches the controller is further configured to: monitor a plurality of light sources for an availability status indication, the plurality of light sources including the light source; and determine, from the status data availability indication, that status data of the equipment is available from the light source (page 3, lines 24-28).	Regarding claim 17, Engelen teaches a light fixture, the light fixture comprising:	a light source (page 3, lines 3-10);	a controller operably coupled to the light source (page 29, lines 16-20), the controller configured to:	receive status data from equipment (page 3, lines 24-28);	encode the status data in a modulated light signa (page 3, lines 24-28)l; and	output the modulated light signal using the light source (page 3, lines 24-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Engelen in view of Rodriguez II, et al. (US 2019/0068873, herein Rodriguez).3	Regarding claim 2, Engelen teaches the device of claim 1, as discussed above.	Engelen does not explicitly teach the device is wearable by a user.	Rodriguez teaches the device is wearable by a user (paragraph 0021).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Engelen and Rodriguez, because such a combination increases the convenience for the user.	Regarding claim 6, Rodriguez further teaches the user interface device comprises an audio device, and the controller indicating via the user interface device comprises auditorily playing the diagnosis and the diagnostic action via the audio device (paragraph 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions, please see also the associated figures.
        2 A copy of this reference is also attached to this Office Action.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.